Citation Nr: 1757193	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ichthyosis.  

2.  Entitlement to an initial rating in excess of 10 percent for tinea pedis and tinea unguinam. 

3.  Entitlement to a compensable rating for tension headaches. 

4.  Entitlement to service connection for a nervous condition, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and two additional witnesses


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 through July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a July 2015 decision, the Board remanded the appeal for further development. 

The Veteran testified before the undersigned in October 2016 and a copy of that transcript is of record. 

In a March 2017 decision, the Board remanded the appeal for further development.  

As will be discussed further below, in the July 2015 and March 2017 decisions, the Board instructed that the Veteran be provided with a statement of the case in regards to the issue of entitlement to service connection for a nervous disorder other than PTSD.  However, to date the Veteran has not been provided with a statement of the case in regards to this issue.

The issue of entitlement to service connection for ischemic heart disorder has been raised by the record in the October 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Legacy Content Documents file reveals VA treatment records dated September 2011 to April 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a nervous condition, other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's ichthyosis did not manifest during, or as a result of, active military service; and is not etiologically related to the Veteran's tinea pedis and tinea unguium.  

2.  For the entire appeal period, the Veteran's tinea pedis and tinea unguium has been manifest by, at worst, at least 5 percent, but less than 20 percent of the entire body affected, less than 5 percent of the exposed area affected, and; no more than topical therapy required during the prior 12 months.  

3.  For the entire appeal period, the Veteran's tension headaches have not been productive of characteristic prostrating attacks averaging one in two months, but he is symptomatic.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for ichthyosis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an initial rating in excess of 10 percent rating for tinea pedis and tinea unguium have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118 Diagnostic Code 7813-7806 (2017). 

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for tension headaches have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.    See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that the RO has substantially complied with the July 2015 and March 2017 Board remand directives regarding the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).


Service Connection

The Veteran contends that his ichthyosis is related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of ichthyosis of the lower legs as evidenced by the October 2008 VA examination.  Additionally, the Veteran's service treatment records show that he was treated for skin conditions on several occasions during service.  As such, the Veteran's claim turns on whether his ichthyosis is related to his military service.  

In this regards, a February 1956 service treatment record shows that the Veteran had an improving rash.  

A June 1956 service treatment record shows that the Veteran had a rash on the upper chest and shoulders that began in December.  It was noted that it was slowly spreading and consisted of various sized hyperpigmented areas.  It was noted that there were many scales.  It was noted that it did not itch and was not painful.  

A March 1971 service treatment record shows that the Veteran was treated for possible tinea versicolor.  It was noted that "KOH prep - fungal structures seen".  
An April 1971 service treatment record shows that the Veteran was treated for possible tinea negra.  

Another April 1971 service treatment record shows that the Veteran was treated for a follow-up of a fungal infection of the neck.  It was noted that there was no change clinically.  The Veteran was diagnosed with possible tinea negra.  The Veteran was scheduled for skin scraping for fungal culture. The Veteran was prescribed tinactin and instructed to return to the clinic in six weeks.  

April 1971 service treatment records show that the Veteran underwent skin scraping.  

An April 1975 separation report of medical examination and an April 1975 separation report of medical history show that it was noted that the Veteran had an occasional rash in the groin area that responded to Tinactin.  

VA treatment records dated January 2000 to February 2017 show that the Veteran's problem list includes ichthyosis diagnosed in March 2003.   

On his July 2008 claim, the Veteran asserted that he has ichthyosis on his crotch and both legs and that he has been self-treating for this problem since the 1960s.  He reported that the Air Force gave him creams for this condition.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that ichthyosis began in Vietnam.  The examiner noted that there was no record of treatment for this.  The examiner noted that other transient skin rashes were treated.  The examiner diagnosed ichthyosis of the lower legs.  The examiner explained that there was no evidence of a diagnosis or treatment for ichthyosis or similar skin condition during service.  The examiner explained that therefore, whether the Veteran had the condition in service depended on the accuracy of the Veteran's personal history that he got it in Vietnam, which is speculative.  

At the October 2016 Board hearing the Veteran's daughter reported that the Veteran had the skin condition since service.  She reported that he would put a brown stinky cream on his skin when she was younger while he was in service.  The Veteran's wife reported that he did not have the condition before he went to Vietnam.  The Veteran reported that he had the itchiness since service and he continued to use cream for it.  The Veteran's wife reported that the Veteran has brown spots on his back and face.  

The Veteran was afforded a VA addendum opinion in May 2017.  The examiner noted the in-service treatment.  The examiner concluded that ichthyosis, noted as dry scaling skin in the lower extremities, is not due to tinea pedis or tinea unguium.  The examiner explained that tinea is due to fungal infection.  The examiner explained that both tinea and ichthyosis can cause dry scaling skin but upon examination of skin scraping (with KOH) you will only notice the fungal segmented hyphae in the skin with tinea and not ichthyosis.  The examiner explained that there were no service treatment records to support that the Veteran was seen for ichthyosis during active duty military.  The examiner explained that the records do show Veteran skin scrapings noted a fungus while he was on active duty.  The examiner explained that records from dermatology in July 2002 noted a diagnosis of ichthyosis as thickened scales on the lower extremities that was KOH negative.  The examiner explained that these are two separate conditions; tinea pedis/unguium does not progress to ichthyosis.  The examiner also explained that there is no medical literature to support that tinea pedis/unguium will aggravate ichthyosis beyond its natural progression.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection for ichthyosis.  

In this regard, the Board finds the May 2017 VA examination report to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The May 2017 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation as to why the fungal skin conditions noted during service did not result in the Veteran's current non-fungal ichthyosis and why the Veteran's ichthyosis is not secondary to his service-connected tinea unguinam/tinea pedis.  Furthermore, there is no contrary medical opinion of record.  The Board thus finds that the May 2017 opinion is dispositive of the nexus question in this case.  

The Board acknowledges the Veteran's assertions that his ichthyosis is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of ichthyosis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his ichthyosis is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The determination as to whether skin conditions are related or progress into one another is a complex medical question that requires medical expertise to resolve.  As such, the Board assigns no probative value to the Veteran's assertions that his ichthyosis is related to his military service.  

The Board also notes the Veteran's assertions that he was prescribed cream by the Air Force for his ichthyosis.  The Board notes that the Veteran is competent to report that he was prescribed medication for his skin.  However, such a prescription is not in the evidence of record.  As such, the Board places more probative value on the other evidence of record which are absent of treatment for ichthyosis during service.  

The Board also acknowledges the lay statements of record that the Veteran began self-treating his ichthyosis with creams and continued after service.  However, ichthyosis is not an enumerated condition under 38 C.F.R. § 3.309 (a).  Additionally, the Board places more probative value on the May 2017 VA addendum opinion which concluded that the Veteran's skin conditions during service are not related to his current ichthyosis.  Furthermore, the Veteran was not diagnosed with ichthyosis until many years after service.  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted for this condition.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Tinea Pedis and Tinea Unguinam

The Veteran contends that his tinea pedis and tinea unguinam is more severe than reflected in his current rating.  

The Veteran's tinea pedis and tinea unguinam is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  Under diagnostic code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated for disfigurement of the head, face, or neck under DC 7800; scars under DC 7801, 802, 7803, 7804, or 7805; or rated for dermatitis under DC 7806, depending upon the predominant disability.  

Turning to the evidence of record, VA treatment records dated January 2000 to February 2017 show that the Veteran was noted as having tinea unguium.  A September 2008 VA treatment record shows that the Veteran was noted as having hypertrophic nails, very dry skin patches.  It was noted that the Veteran was to use urea 20 percent per dermatology.  A February 2010 VA treatment record shows that the Veteran's toenails were dystrophic - thickened and brown.  

On his July 2008 claim, the Veteran reported that he has tinea unguium in all his fingers and toenails.  

The Veteran was afforded a VA examination in October 2008.  It was noted in the prior 12 months the Veteran's ichthyosis and tinea pedis required topical cream and antifungal cream for tinea pedis.  The treatment was constant and daily.  It was noted that the treatment was topical and neither a corticosteroid nor an immunosuppressive.  On physical examination zero percent of the exposed areas (head, face, neck, hands) was affected.  The percent of the total body area affected was greater than five percent but less than 20 percent.  The examiner diagnosed, in relevant part, tinea unguinam and tinea pedis, in remission.  

On his October 2013 TDIU application the Veteran asserted that he was unemployable due to his PTSD, diabetes, duodenal ulcers, tinea pedis and tinea unguinam.  

The Veteran was afforded another VA examination in November 2013.  The examiner diagnosed tinea unguium and tinea pedis.  The Veteran reported that he still had thickened and discolored toenails.  He reported that he has not received any treatment for his tinea unguium in the prior 12 months.  He has no pain in his toes.  He no longer had problems with tinea pedis.  It resolved years ago after proper treatment.  The Veteran did not have a skin condition that caused scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant neoplasms.  The Veteran did not have any systemic manifestations due to any skin diseases.  The Veteran had not been treated with oral or topical medication in the prior 12 months.  On physical examination, the total body area affected was less than 5 percent and none of the exposed area was affected.  The Veteran did not have any benign or malignant neoplasm or mestases.  The examiner concluded that the Veteran's skin condition did not impact his ability to work.  The examiner noted that the examination showed residuals of tinea unguium but no evidence or residuals of tinea pedis.  

At the October 2016 Board hearing, the Veteran's wife reported that the Veteran has brown spots on his back and face.  The Veteran reported that he puts cream on this in the morning.  The Veteran's wife reported that he uses Eucerin from the VA.   

The Veteran was afforded a VA examination in May 2017.  The Veteran reported that he sometimes has itchy skin and uses a daily lotion and is also using over the counter antifungal on his toe nails.  The examiner noted that none of the Veteran's skin conditions cause scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran had been treated with oral or topical medications in the prior 12 months.  The examiner noted that the Veteran was using over the counter antifungal for his tinea pedis.  It was noted that hydrocerin cream was used constantly for ichthyosis and urea cream was used constantly for ichthyosis.  The examiner noted that the Veteran had not had any treatments or procedures other than systemic or topical medications in the prior 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating episodes in the prior 12 months due to ueticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran had not had any non-debilitating episodes due to ueticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination in regards to dermatitis and infections of the skin, less than 5 percent of the total body area was affected and less than 5 percent of the exposed area was affected for both.  The examiner noted that the Veteran had thick dystrophic toenails on both feet, tinea pedis in between his toes and dry skin on the lower 1/3 of both legs.  The Veteran did not have a benign or malignant neoplasm or metastases.  The examiner concluded that the Veteran's skin condition did not impact his ability to work.  

Based on the above, the Board finds the Veteran's symptoms and chief complaints to be more analogous to Diagnostic Code 7806.  

Under diagnostic code 7806, a 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum, 60 percent rating is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).  

In Johnson v. McDonald, 27 Vet. App. 497, 502 (2016) the Court of Appeals for Veterans Claim (CAVC) found that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application." The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  Johnson, 27 Vet. App. at 504.  However, in Johnson v. Shulkin, 862 F.3d 1351 (2017), the United States Court of Appeals for the Federal Circuit overruled the holding of Johnson v. McDonald, 27 Vet. App. 497 (2016) because "the Veterans Court gave an overly broad reading of the term 'systemic therapy' in DC 7806 that encompasses any and all forms of topical corticosteroid treatment."  Id.  The Federal Circuit held that "DC 7806 makes clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy," as the operative terms of the diagnostic code ..."  Id.  The Federal Circuit observed that the proper medical definition of topical was that "pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied." Thus, "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied'." Id.  The Federal Circuit observed that "a topical corticosteroid treatment could conceivably be 'administered on a large enough scale' to affect the body as a whole, which could fit the definition of systemic therapy ... [b]ut th[is] mere possibility ... in some cases does not mean all applications of topical corticosteroids mean systemic therapy, particularly if those uses of topical corticosteroids affect only the area to which they are applied." Id. (noting that "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.").

In this regards, the Board finds for the entire appeal period, the Veteran's tinea pedis and tinea unguium has been manifest by, at worst, at least 5 percent, but less than 20 percent of the entire body affected, less than 5 percent of the exposed area affected, and; no more than topical therapy required during the prior 12 months.  The Board thus finds that the Veteran's symptomatology more closely approximates the currently assigned 10 percent rating.

In so finding, the Board also concludes that the Veteran's symptomatology does not more closely approximate the next higher rating as the evidence of record is against a finding that the Veteran's condition covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period.  Here, the Veteran's topical treatment has not been shown to be a corticosteroids or other immunosuppressive drug.  Instead the Veteran uses prescribed anti-fungal cream.   Therefore a rating in excess of 10 percent for Veteran's tinea pedis and tinea unguium is not warranted.

The Board acknowledges the lay reports of record that the Veteran has brown spots on his back and face.  However, these symptoms have not been diagnosed or found to be related to the Veteran's military service or his service-connected tinea pedis and tinea unguinam.  As such, further consideration of these symptoms is not necessary.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under another diagnostic or to staged ratings.  Again, however, the Board finds that the Veteran's symptoms and chief complaints to be more analogous to dermatitis than the other disabilities under diagnostic code 7813.  Additionally, the Board finds that the Veteran's symptoms have been consistent throughout the entire appeal period.  Therefore a rating under a different diagnostic code and/or staged ratings are not warranted. 

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disability.  See 38 C.F.R. § 3.159 (a)(1) (2017). 

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU due solely to the Veteran's tinea pedis and tinea unguinam was not reasonably raised by the record.  

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.

Migraine Headaches

The Veteran contends that his tension headaches are more severe than reflected in his current disability rating.  

The Veteran's tension headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraines.  Under diagnostic code 8100 a noncompensable rating is warranted for headaches with less frequent attacks.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Historically, in a June 1976 rating decision, the RO granted service connection for tension headaches and assigned a noncompensable rating.  The Veteran filed a claim for increase in December 2007.  

A November 2007 VA treatment record shows that the Veteran reported that he was still having headaches that were localized to the left side of his head.  He reported that they are usually present when he wakes up in the morning and may go away after several hours or last all day.  He reported that laying down makes them better and getting up and walking makes them worse.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that he has headaches about once a week that last about three to four hours.  They are located in the occipital area.  They are described as a sharp, throbbing headache.  There was no known aggravant.  He takes aspirin for them.  He reported that his headaches were worse in that they last longer.  He had no aura or associated symptoms.  It was noted that the Veteran retired from IBM in 1997 and has not worked since then.  He never missed work because of headaches.  He no longer drives a car.  The examiner diagnosed tension headaches.  

A January 2011 VA treatment record shows that the Veteran reported chronic daily headaches.  

On his August 2011 VA Form 9, the Veteran reported that his headaches occur every single month.  

The Veteran was afforded a VA examination in November 2013.  The examiner diagnosed tension headaches.  The Veteran reported that he gets recurrent tension headaches about three times a month.  He reported that each episode lasts for about an hour to an hour and a half.  He reported that he takes Tylenol with good relief of headache pain.  It was noted that the Veteran experiences constant head pain and pain on both sides of the head.  The Veteran did not experience non-headache symptoms.  The typical duration of typical head pain was less than one day and on both sides of the head.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran did not have prostrating attacks of non-headache pain.  The Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner concluded that the Veteran's headache condition did not impact his ability to work.  

At the October 2016 Board hearing, the Veteran's wife reported that it is difficult for her to say how often the Veteran has trouble with headaches because the Veteran will not tell her he has headaches.  She reported that the Veteran takes aspirin for his headaches.  The Veteran's wife reported that the Veteran has a prescription from the VA for his headache medicine.  The Veteran reported that when he has a headache he will go and lie down until it passes.  He reported that this happens every day. 

The Veteran was afforded a VA examination in May 2017.  The examiner diagnosed tension headaches.  The Veteran reported that he has a headache about once a week all over his head which throbs.  He reported that the pain will last a few hours and Tylenol will sometimes help.  It was noted that the Veteran experienced pulsating or throbbing head pain.  The Veteran did not experience non-headache symptoms associated with headaches.  The duration of typical head pain was less than one day and the Veteran reported pain all over his head.  The Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner concluded that the Veteran's headache condition did not impact his ability to work.  

Based on the above, although the Veteran may suffer headaches on a frequent basis and gets relief from lying down, the evidence is against a finding that the attacks are characteristic prostrating attacks. The rating criteria under Code 8100 look not only to frequency, but also to the severity of the headaches.  The Veteran's descriptions do not appear to show characteristic prostrating attacks averaging one in two months over the last several months.  Importantly, the November 2013 and May 2017 VA examiners clearly found that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  After reviewing the totality of the evidence, the Board is left with the impression that the headaches do not actually result in prostrating attacks averaging one in two months over the last several months.  Nevertheless, while the Veteran's headaches are not of the degree and frequency contemplated by the compensable ratings under Diagnostic Code 8100, the Board recognizes that the Veteran is symptomatic.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that his symptoms more nearly approximate a 10 percent rating, but no higher, under Diagnostic Code 8100. 

The Board has carefully reviewed and considered the Veteran's and other lay statements regarding the severity of his service-connected headaches.   However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether staged ratings are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU due solely to the Veteran's tension headaches was not reasonably raised by the record.  

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for ichthyosis is denied.  

Entitlement to an initial rating in excess of 10 percent for tinea pedis and tinea unguinam is denied.

A 10 percent rating for tension headaches is granted, subject to the law and regulations governing the award of monetary benefits. 



REMAND

In the July 2015 and March 2017 decisions, the Board in relevant part instructed that the Veteran be provided with a statement of the case for the issue of entitlement to service connection for a nervous condition, other than PTSD.  However, the RO did not provide the Veteran with a statement of the case for the issue of entitlement to service connection for a nervous condition other than PTSD.  Therefore, a remand is necessary to provide the Veteran with such.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran a statement of the case that addresses entitlement to service connection for a nervous disorder, other than PTSD.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


